DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Moran teaches a system comprising:
a computing device, the computing device comprising a processor and a memory including computer program code, the memory and the computer program code are configured, when executed on the processor (Fig. 2), to:
access an image captured by an image capturing device, wherein the image comprises at least one decodable indicia (35) associated with a package (220);
identify one or more decodable indicia image coordinates (R0-R3, Fig. 11A), wherein each of the one or more decodable indicia image coordinates define the at least one decodable indicia in the image using a 2-dimensional (2D) coordinate system (Fig. 11B);
identify one or more 3D region coordinates, wherein each of the one or more 3D region coordinates define a 3D region using a 3D coordinate system (V0-V5);
transform the one or more decodable indicia image coordinates to one or more decodable indicia spatial coordinates in the 3D coordinate system [0034]; and
compare the one or more decodable indicia spatial coordinates with the one or more 3D region coordinates to determine whether the package is within the 3D region (280, determining volume of box within 3D region).
Wurz teaches to identify one or more 3D region coordinates (position and height – [0053, 0054]), wherein each of the one or more 3D region coordinates define a 3D region using a 3D coordinate system, and wherein the 3D region is adapted to be filled with a plurality of packages (Fig. 5, Fig. 6); and comparing coordinates to determine whether at least a portion of the package protrudes out from the 3D region [0082].
The prior art fails to teach transform the one or more decodable indicia image coordinates to one or more decodable indicia spatial coordinates in the 3D coordinate system; and compare the one or more decodable indicia spatial coordinates with the one or more 3D region coordinates to determine whether at least a portion of the package protrudes out from the 3D region, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876